Name: 80/160/EEC: Council Decision of 5 February 1980 adjusting the amounts made available to the European Development Fund (1975) for the ACP States and for the overseas countries and territories and the French overseas departments
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-12

 Avis juridique important|31980D016080/160/EEC: Council Decision of 5 February 1980 adjusting the amounts made available to the European Development Fund (1975) for the ACP States and for the overseas countries and territories and the French overseas departments Official Journal L 035 , 12/02/1980 P. 0022****( 1 ) OJ NO L 25 , 30 . 1 . 1976 , P . 168 . ( 2 ) OJ NO L 287 , 13 . 10 . 1978 , P . 22 . ( 3 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 4 ) OJ NO L 72 , 23 . 3 . 1979 , P . 31 . COUNCIL DECISION OF 5 FEBRUARY 1980 ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) FOR THE ACP STATES AND FOR THE FRENCH OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS ( 80/160/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 1 ), SIGNED AT BRUSSELS ON 11 JULY 1975 , HEREINAFTER REFERRED TO AS ' THE INTERNAL AGREEMENT ' , AS AMENDED BY THE AGREEMENT OF 28 MARCH 1977 ( 2 ), AND IN PARTICULAR ARTICLE 1 ( 4 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS SAINT LUCIA AND THE REPUBLIC OF KIRIBATI , FORMER OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE COMMUNITY UNDER DECISION 76/568/EEC ( 3 ), HAVE BECOME INDEPENDENT AND HAVE APPLIED TO ACCEDE TO THE ACP-EEC CONVENTION OF LOME PURSUANT TO ARTICLE 89 THEREOF ; WHEREAS THE ACP-EEC COUNCIL OF MINISTERS HAS APPROVED THESE REQUESTS ; WHEREAS THESE STATES DEPOSITED THEIR INSTRUMENTS OF ACCESSION WITH THE GENERAL SECRETARIAT OF THE COUNCIL OF THE EUROPEAN COMMUNITIES ON 28 JUNE AND 30 OCTOBER 1979 RESPECTIVELY , THEREBY ACCEDING TO THE CONVENTION ON THOSE DATES ; WHEREAS , THEREFORE , IN ACCORDANCE WITH ARTICLE 1 ( 4 ) OF THE INTERNAL AGREEMENT , THE AMOUNT PROVIDED FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS IN ARTICLE 1 ( 3A ) ( B ) SHOULD BE REDUCED AND THOSE PROVIDED FOR THE ACP STATES IN ( A ) OF THAT PARAGRAPH CORRESPONDINGLY INCREASED ; WHEREAS THIS ADJUSTMENT MUST ALSO BE MADE ON THE BASIS OF THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND FOLLOWING THE ACCESSION OF FORMER ASSOCIATED OVERSEAS COUNTRIES AND TERRITORIES ( 4 ) TO THE ACP-EEC CONVENTION OF LOME , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 1 ( 3A ) AND ( 3B ) OF THE INTERNAL AGREEMENT SHALL BE REPLACED BY THE FOLLOWING : ' 3A . FROM 30 OCTOBER 1979 , THE AMOUNT OF 3 159.50 MILLION EUA REFERRED TO IN PARAGRAPH 2A , SHALL BE ALLOCATED AS FOLLOWS : ( A ) 3 074.4355 MILLION EUA FOR THE ACP STATES , CONSISTING OF : - 3 000 MILLION EUA FROM THE AMOUNT INITIALLY PROVIDED FOR IN PARAGRAPH 3 ( A ) FOR THE ORIGINAL ACP STATES , - 9.50 MILLION EUA FROM THE AMOUNT PROVIDED FOR IN PARAGRAPH 2A , - 13 MILLION EUA FROM THE AMOUNT STATED IN ARTICLE 30 ( 4 ) ( A ), FIRST INDENT , AS INTRODUCED BY DECISION 77/155/EEC ADJUSTING DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), - 51.9355 MILLION EUA FROM THE AMOUNT TRANSFERRED FROM THE APPROPRIATION FOR THE OCT TO THAT FOR THE ACP UNDER DECISIONS 77/156/EEC ( 2 ), 78/464/EEC ( 3 ) AND 79/309/EEC ( 4 ), ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) FOR THE ACP STATES ON THE ONE HAND AND FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS ON THE OTHER , FOLLOWING THE ACCESSION OF THE REPUBLIC OF SURINAM , THE REPUBLIC OF SEYCHELLES , THE COMORO STATE , THE REPUBLIC OF JIBUTI , THE SOLOMON ISLANDS , TUVALU , DOMINICA , SAINT LUCIA AND THE REPUBLIC OF KIRIBATI TO THE CONVENTION ; ( B ) 85.0645 MILLION EUA FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS FROM THE AMOUNTS ORIGINALLY LAID DOWN IN PARAGRAPH 3 ( B ) AND ( C ), TAKING INTO ACCOUNT THE REDUCTION MADE UNDER THE DECISIONS REFERRED TO IN THE FOURTH INDENT OF ( A ). 3B ( A ) THE AMOUNT STATED IN PARAGRAPH 3A ( A ) FOR THE ACP STATES SHALL BE ALLOCATED AS FOLLOWS : - 2 149.8505 MILLION EUA IN THE FORM OF GRANTS , - 445.585 MILLION EUA IN THE FORM OF SPECIAL LOANS , - 99.000 MILLION EUA IN THE FORM OF RISK CAPITAL , - 380.000 MILLION EUA IN THE FORM OF TRANSFERS PURSUANT TO TITLE II OF THE CONVENTION . ( B ) THE AMOUNT STATED IN PARAGRAPH 3A ( B ) FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS SHALL BE ALLOCATED AS FOLLOWS : - 28.1375 MILLION EUA IN THE FORM OF GRANTS , - 23.915 MILLION EUA IN THE FORM OF SPECIAL LOANS , - 2.000 MILLION EUA IN THE FORM OF RISK CAPITAL , - 11.0120 MILLION EUA IN THE FORM OF A RESERVE , - 20.000 MILLION EUA IN THE FORM OF TRANSFERS FOR THE COUNTRIES AND TERRITORIES , PURSUANT TO THOSE PROVISIONS CONCERNING THE SYSTEM FOR STABILIZING EXPORT EARNINGS . ( 1 ) OJ NO L 46 , 18 . 2 . 1977 , P . 15 . ( 2 ) OJ NO L 46 , 18 . 2 . 1977 , P . 17 . ( 3 ) OJ NO L 147 , 3 . 6 . 1978 , P . 37 . ( 4 ) OJ NO L 72 , 23 . 3 . 1979 , P . 31 . ' ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 NOVEMBER 1979 . DONE AT BRUSSELS , 5 FEBRUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . ZAMBERLETTI